DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/8/2021.
Claims 11, 13, 15-17, 19-22 remain pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 11, 13, 15-17, 19-22 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 17 and 21
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach or render the claimed invention obvious.  More specifically, the cited prior arts do not teach the following features as cited in the independent claims 1, 17 and 21 when taken in the context of the claim as a whole:
“wherein the electrical control unit comprises at least one of a microprocessor or a field programmable gate array for executing the application program; wherein the application program runs on a firmware on the electrical control unit, wherein the application parameter is a parameter of the application program, wherein the application parameter manager is added to the application program, wherein the application parameter manager is not added to the firmware on the electrical control unit, wherein the method further comprises the step of managing at least one device parameter by way of a device parameter manager, wherein the device parameter manager is added to the firmware on the electrical control unit, and wherein the device parameter manager is integrated into the firmware”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191